Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
The main question in this case is of local interest, and the principle of general importance. The errors assigned involve the question of the right of the authorities of the city of Placerville to levy and collect a tax for making a survey of a railway route from that city to Folsom. The argument on both sides has been thorough and able.
Two points are made: 1. That the proper construction of the charter of Placerville does not give this power. 2. If it did, that the act is unconstitutional.
1. As to the charter. The rules of construction of charters have been often given in this Court and others. They are special grants of power from the sovereign authority, and they are to be strictly construed. Whatever is not given expressly, or as a necessary means to the execution of expressly given powers, is withheld. (See City of Oakland v. Carpentier, 13 Cal. 550.)
The act of incorporation of the city of Placerville was passed March 7th, 1859. (See Statutes of that year, p. 77.) By section twenty-three the powers of the Common Council are defined. * * 2. To levy taxes on all property within the city, both real and personal, not to exceed two per cent., etc. 3. To lay out, extend and alter the streets and alleys; provide for the grading, draining, cleaning, widening, lighting, or otherwise improving the same; and to provide for the construction, repair and preservation *648of sidewalks, bridges, drains and sewers, and for the prevention and removal of obstructions from the streets and sidewalks. * * * Sec. 20. To make all-necessary contracts and agreements for the benefit of the city, to contract debts on the faith and credit of the city, etc. * * Sec. 24. Whenever, in the opinion of two-thirds of the members of the Common Council elect, it shall be expedient for the interests of the city to collect by tax, for any purpose whatever, a larger sum of money than is hereinbefore authorized .to be levied and collected, they shall, by resolution, inform the Mayor of the amount of money proposed to be collected, the rate per cent, necessary to be levied, etc. The remainder of the section prescribes the course of proceeding, provides for an election, etc.
Upon looking into the Act, it seems to prescribe in detail the various powers confided to the Council. We find no express provision for building a railroad beyond the city limits, nor for authorizing a survey. Indeed, unless we concede the power to make or to take stock in the proposed railroad, we see no pretense for the authority to make the survey. Nor do we find any power given in the charter to which this asserted power is auxiliary. Much discussion has been had at the bar as to the proper definition of the word municipal, as applied to a corporation, or a work of this sort. It has been argued that a railroad extending from or to the city is as much a means of municipal benefit as a street in the city, or works created for introducing light or water into the city, and that the length or extent of the road is not important in this respect; the main thing which fixes the municipal character of the work being its adaptation to the benefit of the municipality. Whatever force there may be in this argument, it fails to meet the requirements of the case. The argument of respondent is, that whether this be a municipal work or not, in this sense, or in any proper sense of the term, it is not a work which the charter has authorized. We must take the charter in the clauses which make the specific grants of power to the Council as conclusive of the extent of those powers, unless there be others necessary to carry these express powers into execution. We have given the substance of the sections bearing upon the case at bar. Certainly there is *649nothing in the authority to lay out streets, etc., which conveys the right to construct or survey the route for a railroad to Folsom. If such power exists, the Common Council could as well subscribe for, or survey the route of the Pacific and Atlantic Railroad. The twentieth subdivision does not give the power. The making of all necessary contracts and the contracting of debts is not an independent power; if so, it makes all the specific grants in the previous subdivisions useless, and, as a limitation or direction, nugatory; for an unlimited power of contracting would itself be at once an absolute power over the whole property of the city, and embrace every object for which the express powers were given. The true construction then to be given is, to hold the twentieth subdivision as a mere auxiliary provision to the twenty-third section; and this gives effect to the whole Act in all its parts, and limits the contracts and contracting to the objects specifically given in that section. Nor does the twenty-fourth section give the power. That section is not an extension of the powers before given, but a limitation upon those powers. It does not authorize a tax for any new object, but it limits the taxes to a certain extent (except in a given category) even for those objects. The general phrase, “for any purpose whatever,” was obviously not meant to extend the taxing power to objects foreign to the corporation, but to limit that power, except in a given event, even in respect to corporate objects ; the meaning of the phrase being as if it read, “ for any object whatever within the purview of the corporate powers before given.” The rule of construction is that general words in a proviso limiting or qualifying a previously granted power are never to be construed as an enlargement of the power.
It becomes unnecessary to consider the other questions. The last point, as to voluntary payment, etc., has been passed upon heretofore.
Judgment affirmed.